             Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 1 of 19


                                                                         FILED
 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney                                              MAY 06 2019
 2
                                                                         SUSAN Y. SOONG
     HALLIE H9FFMAN(CABN 210020)                                    CLERK, U.S. DISTRICT COURT
 3   Chief, Criminal Division                                      NORTH DISTRICT OF CALIFORNIA
                                                                         OAKLAND OFFICE

 4   MAUREEN C. BESSETTE(CABN 165775)
     Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94608
          Telephone: (510)637-3691
 7        Fax: (510)637-3724
          E-mail: Maureen.Bessette@usdoj.gov
 8

 9

10                                       UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION
                                                                                          Mag
13

14   IN THE MATTER OF THE                                CR   4- 1 9-706 77
     EXTRADITION OF DON KOLLMAR
15   AKA DONALD KOLLMAR                                  MEMORANDUM OF LAW
                                                         IN OPPOSITION TO BAIL
16

17

18

19

20

21

22


23

24

25


26

27

28
                                                                            Doc^jjl^ No.
                                                                                 District Court
                                                                            Criminai Case Processing
            Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 2 of 19




 1                                      TABLE OF CONTENTS

 2   I.    APPLICABLE LAW                                                                       1

 3         A.   A strong Dresumption against bail governs in an international extradition
                proceeding                                                                     2
 4
           B.   The fugitive must establish "special circumstances" and must not pose a risk
 5              offlight for the Court to consider the question of bail                        3

 6   II.   THE FUGITIVE POSES A RISK OF FLIGHT AND HAS FAILED TO ESTABLISH SPECIAL
           CIRCUMSTANCES                                                        12
 7
     HI.   CONCLUSION                                                                          13
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


23

24


25


26

27

28
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 3 of 19




 1                                        TABLE OF AUTHORITIES

 2   Federal Cases

 3   Afanesjev v. Hurlburt, 418 F.3d 1159 (11th Cir. 2005)                          2

 4   Borodin v. Ashcroft, 136 F. Supp.2d 125 (E.D.N.Y. 2001)                        8

 5   Bovio V. United States, 989 F.2d 255 (7th Cir. 1993.)                          2

 6   Charlton v. Kelly, 229 U.S. 447(1913)                                         11

 7   Collins V. Loisel, 259 U.S. 309(1922)                                         11

 8   DeSilva v. DiLeonardi, 125 F.3d 1110 (7th Cir. 1997)                          11

 9   Estelle V. Gamble,429 U.S. 97, 97 S.Ct. 285 (1976)                             7

10   Extradition ofHamilton-Byrne, 831 F. Supp. 287(S.D.N.Y. 1993)                  7

11   Extradition ofMainero, 950 F. Supp. 290(S.D. Cal. 1996)                    5, 11

12   Extradition ofMorales, 906 F. Supp. 1368(S.D. Cal. 1995)                       4

13   Hababou v. Albright, 82 F. Supp.2d 347(D.N.J. 2000.)                       6, 10

14   Hooker V. Klein, 573 F.2d 1360(9th Cir. 1978)                                 11

15   In re Extradition ofBowey, 147 F. Supp.2d 1365(N.D. Ga. 2001)              6, 10

16   In re Extradition ofChapman,459 F. Supp.2d 1024(D. Haw. 2006)                  4

17   In re Extradition ofGonzalez, 52 F. Supp.2d 725(W.D. La. 1999)                 5

18   In re Extradition ofHeilbronn, 773 F. Supp. 1576(W.D. Mich. 1991)          8, 10

19   In re Extradition ofNacif-Borge, 829 F. Supp. 1210(D. Nev. 1993)         passim

20   In re Extradition ofOrozco, 268 F. Supp.2d 1115 (D. Ariz. 2003)            8, 12

21   In re Extradition ofSantos, 473 F. Supp.2d 1030(C.D. Cal. 2006.)            4, 5

22   In re Extradition ofSiegmund, 887 F. Supp. 1383 (D. Nev. 1995)                12

23   In re Extradition ofValles, 36 F. Supp.2d 1228 (S.D. Cal. 1998)                8

24   In re Johnson, 2012 WL 3929811 (W.D. Pa. 2012)                                 9

25   In re Klein, 46 F.2d 85 (S.D. N.Y. 1930)                                   7, 10

26   In re Mitchell, 171 F. 289(S.D. N.Y. 1909)                                  3,6

27   In the Matter ofExtradition ofSmyth, 976 F.2d 1535 (9th Cir. 1992)             6

28   Jhirad v. Ferrandina, 536 F.2d 478(2d Cir. 1976)                         2, 9, 12

                                                        ii
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 4 of 19




 1   Kamrin v. United States, 725 F.2d 1225 (9th Cir. 1984)                                              1

 2   Koskotas V. Roche, 931 F.2d 169(1st Cir. 1991)                                                      3

 3   Martin v. Warden, Atlanta, Penitentiary, 993 F.2d 824 (11th Cir. 1993)                           1, 9

 4   Matter ofExtradition ofDrumm, 150 F. Supp. 3d 92(D. Mass. 2015)                                    9

 5   Matter of Extradition ofMolnar, 182 F. Supp.2d 682(N.D. 111. 2002)                               4, 5

 6   Matter ofExtradition ofNoeller, No. 17-CR-664, 2017 WL 6462358(N.D. 111. Dec. 19, 2017)           12

 7   Matter ofExtradition ofRicardo Alberto Martinelli Berrocal, 263 F. Supp. 3d 1280(S.D. Fla. 2017)...12

 8   Matter ofExtradition ofRouvier, 839 F. Supp. 537(N.D. 111. 1993)                         2, 7, 11, 12

 9   Matter ofExtradition ofRovelli, 977 F. Supp. 566(D. Conn. 1997)                                    8

10   Matter ofExtradition ofSidali, 868 F. Supp. 656(D.N.J. 1994)                                    8, 10

11   Matter ofExtradition ofButton, 898 F. Supp. 691 (E.D. Mo. 1995.)                                2, 12

12   Matter ofRussell, 805 F.2d 1215 (5th Cir. 1986)                                                  4,6

13   Matter ofthe Extradition ofGarcia, 615 F. Supp. 2d 162(S.D.N.Y. 2009)                              8

14   Melia v. United States, 661 F.2d 300(2d Cir. 1981)                                                 2

15   Sabatier v. Dabrowski, 586 F.2d 866 (1st Cir. 1978)                                                9

16   Salerno v. United States, 878 F.2d 317(9th Cir. 1989)                                         passim

17   Simmons v. Braun,627 F.2d 635 (2d Cir. 1980)                                                       2

18   United States ex rel. McNamara v. Henkel, 46 F.2d 84(S.D.N.Y. 1912)                               10

19   United States v. Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985)                                 12

20   United States v. De Lorea, 2006 WL 1518981 (N.D. Ind. 2006)                                        9

21   United States v. Hills, 765 F. Supp. 381 (E.D. Mich. 1991)                                       6, 8

22   United States v. Hir, 517 F.3d 1081 (9th Cir. 2008.)                                               5

23   United States v. Kidder, 869 F.2d 1328 (9th Cir. 1989)                                             7

24   United States v. Kin Hong, 83 F.3d 523 (1st Cir. 1996)                                      6, 10, 11

25   United States v. Leitner, 784 F.2d 159(2d Cir. 1986)                                             3,4

26   United States v. Madoff 316 Fed. App'x 58 (2nd Cir. 2009)                                         12

27   United States v. Ramnath, 533 F. Supp.2d 662(E.D. Tex. 2008)                                     4, 5

28   United States v. Taitz, 130 F.R.D. 442(S.D. Cal. 1990)                                        4, 7,9

                                                        iii
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 5 of 19




 1   United States v. Tang Yee-Chun, 657 F. Supp. 1270(S.D.N.Y. 1987)             6

 2   United States v. Williams, 611 F.2d 914 (1st Cir. 1979)                      4

 3   Wright V. Henkel, 190 U.S. 40(1903)                                      2, 3,6

 4   Federal Statutes

 5   18U.S.C. § 3156                                                              1

 6   18 U.S.C.§ 3156(a)(2)                                                        1

 7   18U.S.C. §3141                                                             1,2

 8   18U.S.C. § 3184                                                           1, 11

 9   Federal Rules .

10   Fed. R. Evid. 1101(d)(3)...                                                  2

11   FedR. Crim. P. 1(a)(5)(A)                                                    2

12

13

14


15

16

17

18

19

20

21

22

23

24


25

26

27


28


                                                       .IV
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 6 of 19




 1          The fugitive, Don Kollmar, was arrested in San Francisco, California on May 3, 2019 pursuant to
 2   a warrant issued by United States Magistrate Judge Kandis Westmore on May 1, 2019 based on a

 3   complaint seeking the fugitive's extradition to Canada pursuant to an extradition treaty between Canada

 4   and the United States (hereinafter, "the Treaty"), and pursuant to 18 U.S.C. §§3184 et seq. The fugitive
 5   is currently in the custody of the United States Marshal.

 6          Authorities in Canada have 60 days from the date of arrest to provide the U.S. State Department

 7   with the formal request and documents required in Article 9, for extradition of the fugitive to face

 8   prosecution for the offenses ofindecent assault on a female, rape, and rape of a female, in violation of

 9   the Criminal Code of Canada sections 149, 143(b)(iii), and 146(2). See Article 11 ofthe Treaty; Bozilov

10   V. Seifert, 983 F.2d 140, 144 (9th Cir. 1992)("Extradition is facilitated by validating extradition requests

11   received by the American Embassy. Extradition requests received by an authorized diplomatic authority

12   within the Treaty's time limit are sufficient."). Article 2 of the Treaty provides for the extradition of

13   persons accused or convicted ofthese crimes. On December 24, 2018, the Honorable Justice ofthe

14   Peace M.J. Callahan of the Ontario Court of Justice in Toronto, Ontario issued an arrest warrant for

15   Kollmar.

16          The United States, in execution of its treaty responsibilities and acting at the request of the

17   Government of Canada, urges that the fugitive be held without bond pending submission offormal

18   documents from Canada in support of extradition and the hearing on the certification of the extradition

19   pursuant to 18 U.S.C. §§3184 et seq., and files this memorandum in support thereof.

20   I.     APPLICABLE LAW

21          The federal statute governing extradition procedures in the United States pursuant to treaties with

22   other nations, 18 U.S.C. §§3184 et seq., does not provide for bail. Moreover, an extradition proceeding

23   is not a criminal case. See Kamrin v. United States, 725 F.2d 1225, 1227-1228 (9th Cir.), cert, denied

24   469 U.S. 817(1984); Martin v. Warden, Atlanta Penitentiary, 993 F.2d 824, 829(11th Cir. 1993).

25   Consequently, the Bail Reform Act(18 U.S.C. §§ 3141 et seq.) and its criteria governing the allowance

26   and the amount of bail in United States criminal cases do not apply in extradition matters. The Bail

27   Reform Act applies only to "offenses" against the United States that are triable in United States courts.

28   See 18 U.S.C. §§ 3141(a), 3142, and 3156(a)(2). The fugitive in this case, Kollmar, is not charged with

                                                          1
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 7 of 19




 1   an "offense" within the meaning of 18 U.S.C. § 3156.^ Instead, Kollmar is charged with a criminal
 2   offense in Canada. See Matter ofExtradition ofRouvier, 839 F. Supp. 537, 539(N.D. 111. 1993); Matter
 3   ofExtradition ofButton, 898 F. Supp. 691,694(E.D. Mo. 1995.)
 4           Similarly, neither the Federal Rules of Criminal Procedure nor the Federal Rules of Evidence

 5   apply to international extradition proceedings.^ Fed R. Crim. P. 1(a)(5)(A); Fed. R. Evid. 1101(d)(3);
 6   See also Afanesjev v. Efurlburt, 418 F.3d 1159, 1164-65 (11th Cir. 2005), cert, denied 546 U.S. 993

 7   (2005); Melia v. United States, 667 F.2d 300, 302(2d Cir. 1981); Bovio v. United States, 989 F.2d 255,

 8   259 n.3 (7th Cir. 1993.)

 9           A.     There is a strong presumption against bail in international extradition proceedings.

10           The overwhelming weight of authority supports a strong presumption against granting bail in

11   international extradition cases. Both the United States Supreme Court and the federal courts of appeals

12   have long held that bail should be granted only in the most unusual of circumstances.

13          In the landmark case of Wright v. Henkel, 190 U.S. 40(1903), the Supreme Court affirmed the

14   detention without bail of a fugitive sought by Great Britain for defrauding a corporation of which he was

15   a director. The United States argued in Wright that extradition courts were without power to allow bail

16   because no statute provided for such power. Id. at 55. The Court stated that it was unwilling to hold

17   that the circuit courts do not possess power with respect to admitting fugitives to bail other than as

18   specifically vested by statute, but cautioned that "bail should not ordinarily be granted in cases of

19   foreign extradition..." Id. at 63.

20          In establishing this presumption against bail, the Supreme Court in Wright explained that when a

21   foreign government makes a proper request under a valid extradition treaty, the United States is

22   obligated to deliver the person sought after he or she is apprehended:

23

24         'The term "offense" for the purposes of Section 3141 is defined in 18 U.S.C. § 3156(a)(2) as
     "any criminal offense, other than an offense triable by court-martial, military commission, provost court,
25   or other military tribunal, which is in violation of an Act of Congress and is triable in any court
     established by Act of Congress. . ."
26
            ^ Although the issue before the Court is the fugitive's request for bail, it also should be noted that
27   neither the prohibitions against hearsay Simmons v. Braun, 627 F.2d 635, 636(2d Cir. 1980), nor the
     Sixth Amendment's guarantee to a speedy trial, Jhirad v. Ferrandina, 536 F.2d 478, 485 n. 9(2d Cir.
28   1976), cert, denied, 429 U.S. 833 (1976), reh. denied, 429 U.S. 988 (1976), apply to international
     extradition proceedings.
               Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 8 of 19




 1           The demanding government, when it has done all that the treaty and the law require it to do, is
             entitled to the delivery of the accused on the issue of the nroner warrant, and the other
 2           government is under obligation to make the surrender; an obligation which it might be
             impossible to fulfill if release on bail were nermitted. The enforcement ofthe bond, if forfeited,
 3           would hardlv meet the international demand; and the regaining of the custody ofthe accused
             obviously would be surrounded with serious embarrassment.
 4   Id. at 62.

 5           The reasons for this presumption against bail in international extradition cases are clear and

 6   compelling. First, it is necessary for the United States to meet its treaty obligations. A person sought
 7   for extradition is already an international fugitive from justice. Therefore, it is reasonable to think that

 8   person would flee if alerted to the charges. Even if the person were not in flight, the fact of an

 9   impending extradition to a foreign country to face serious criminal charges, the outcome of which is

10   uncertain, is itself a strong incentive to flee.

11           Further, the ability ofthe United States to deliver fugitives pursuant to extradition requests has

12   significant international law implications. The international legal system depends wholly upon the

13   respect of its members for the obligations into which they freely enter. When, as here, the Government

14   of Canada meets the conditions ofthe treaty, the United States is obliged to deliver the fugitive. It is

15   important for the United States to be regarded in the international community as a country that honors its

16   agreements in order to be in a position to demand that other nations meet their reciprocal obligations to

17   the United States. Such reciprocity would be defeated if a fugitive flees after being released on bond.

18   See Wright, 190 U.S. at 62; see also U.S. v. Leitner, 784 F.2d 159, 160-61 (2d Cir. 1986)(the

19   Government has an overriding foreign relations interest in complying with treaty obligations and

20   producing extradited persons.)

21           B.      The fugitive must establish "sueeial circumstances" and must not pose a risk of
                     flight for the Court to consider the question of bail.
22
            In light ofthe strong presumption against bail in extradition cases established in Wright, federal
23
     courts have xmiformly held that bail shall not be granted except under "special circumstances." See
24
     Leitner, 784 F.2d at 160 (bail in extradition cases should be granted "only in the most pressing
25
     circumstanees, and when the requirements ofjustice are absolutely peremptory")(quoting In re Mitchell,
26
     171 F. 289(S.D. N.Y. 1909)(Hand, J.); Salerno v. United States, 878 F.2d 317, 318 (9th Cir. 1989)
27
     ("only 'special circumstances' will justify bail"); Koskotas v. Roche, 931 F.2d 169, 175 (1st Cir. 1991)
28
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 9 of 19




 1   ("in a case involving foreign extradition, bail should not be granted absent special circumstances").
 2   Moreover, the burden is on the fugitive to establish the existence of special circumstances Avarranting the
 3   granting of bail. See Salerno, 878 F.2d at 317-18, Leitner, 784 F.2d at 160.

 4           Notably, courts have determined that certain circumstances are not "special" and do notjustify
 5   the release of a fugitive during extradition proceedings. First and foremost, the absence offlight risk is
 6   consistently held not to constitute a special circumstance. Rather, both the absence of a risk of flight
 7   and a finding of special circumstances are each independent requirements for bail in an extradition case.

 8   Therefore, to qualify for bail, a fugitive is required to make a two-part showing that(1) he or she is not a

 9   flight risk, and (2)that "special circumstances" exist warranting the granting of bail. See e.g., United

10   States V. Ramnath, 533 F. Supp.2d 662,665 (E.D. Tex. 2008); Matter ofthe Extradition ofMolnar, 182

11   F. Supp.2d 682,687(N.D. 111. 2002); In re Extradition ofNacif-Borge, 829 F. Supp. 1210, 1215(D.

12   Nev. 1993); In re Extradition ofChapman, 459 F. Supp.2d 1024, 1026-27(D. Haw. 2006); In re

13   Extradition ofSantos, 473 F. Supp.2d 1030, 1035-36(C.D. Cal. 2006). The absence offlight risk is

14   consistently held to he a requirement separate ifom the special circumstances test.

15          To illustrate, in Leitner, the fugitive was a United States citizen who had been arrested in Israel

16   and charged with acts of terrorism against Arabs. Israeli authorities released Leitner on bail after he

17   agreed to cooperate with them. After receiving death threats, Leitner fled to his home in the United

18   States and lived openly under his own name for a year and a half. He attended law school, drove a taxi

19   under his own name, and lived with or frequently visited his parents. Based upon the foregoing, a

20   magistrate judge found that Leitner did not pose a flight risk. The Second Circuit, in affirming the

21   district court's reversal ofthe grant of bail, held that the lack offlight risk was not a "special

22   circumstance." 784 F.2d at 161. See also Salerno, 878 F.2d at 318 (flight risk "is not a criteria for

23   release in an extradition case"); Matter ofRussell, 805 F.2d 1215, 1216(5th Cir. 1986)("[bjeing a

24   tolerable bail risk is not in and of itself a special circumstance"); United States v. Williams, 611 F.2d

25   914, 915 (1st Cir. 1979)("even applicant's arguable acceptability as a tolerable bail risk" is not a special

26   circumstance).^ Similarly, findings regarding danger to the community both here and abroad would
27
            ^ Courts differ in the order in which they consider flight risk and special circumstances. Some
28   courts evaluate potential flight risk before proceeding to any special circumstances analysis. E.g.,
     Matter ofthe Extradition ofMolnar, 182 F. Supp. 2d at 687; United States v. Taitz, 130 F.R.D. 442, 445
                                                           4
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 10 of 19




 1   preclude bail, even in the face of arguably special circumstances. See In re Extradition ofGonzalez, 52
 2   F. Supp. 2d 725, 735(W.D. La. 1999); Ramnath, 533 F. Supp. 2d at 665; M.olnar, 182 F. Supp. 2d at
 3   687; Nacif-Borge, 829 F. Supp. at 1215; Santos, 473 F. Supp. 2d at 1035-36.'^
 4           Assuming the fugitive is not a risk offlight and poses no danger to the community, the fugitive
 5   must make an affirmative showing of special circumstances. As discussed in greater detail helow.

 6   Courts have declined to find "special circumstances" based on (1)the need to consult with one's

 7   attorney or participate in pending litigation;(2)the complexity ofthe pending litigation;(3) health

 8   issues, including discomfort, dietary needs, or associated health eoneems while incarcerated;(4)United

 9   States citizenship or pendency of naturalization proceedings;(5) political or professional status;(6)the

10   availability of eleetronie monitoring;(7)the fugitive's character, past conduct, and/or ties to the

11   community;(8) delay between the commission ofthe crime and the submission of the formal extradition

12   request;(9) ordinary delay or delay occasioned by the fugitive in the course of extradition proceedings;

13   (10) substantial likelihood of success against extradition or underlying criminal ease in requesting

14   country; and (11) availability of bail for the same offense in the requesting country. While in certain

15   exceptional cases, some ofthe above factors may have been deemed a special circumstance, for the most

16   part, where a court determines special circumstances to exist, the finding is generally based on a

17   combination of factors, as opposed to any single consideration. Such findings are very case-specific and

18

19
     (S.D. Cal. 1990). Other courts first determine sneeial circumstances and then consider the potential for
20   flight. E.g., Extradition ofMorales, 906 F. Supp. 1368, 1373 (S.D. Cal. 1995); Nacif-Borge, 829 F.
     Supp. at 1216; Extradition ofMainero, 950 F. Supp. 290, 295 (S.D. Cal. 1996). Regardless of the order
21   of consideration, case authority is clear that both special circumstances and lack of flight risk must be
     established to grant bail. Practical considerations and judicial economy suggest determinations as to
22   flight risk and danger to the community be made first.
23            The Ninth Circuit rejected the contention that under the Bail Reform Act, a court must limit its
     evaluation of a defendant's potential danger to a geographic location within the United States. United
24   States V. Hir, 517 F.3d 1081, 1088-89 (9th Cir. 2008.) Instead, the court held that if the defendant is
     charged with a crime punishable under U.S. law, the court may consider the danger posed to a foreign
25   community, reasoning that the effect of the alleged offense occurs abroad. Id. In the international
     extradition context, where the Bail Reform Act does not apply, there is an even greater justification for
26   extending consideration ofthe threat that a fugitive might pose to a community beyond the U.S. borders.
     By definition, requests by other countries for extradition of a fugitive comprise violations of foreign law
27   that have a primary adverse effect on the foreign community. If a court, in determining the issue of
     danger to the community, were limited to considering only geographic areas located in the United
28   States, the court would be forced to ignore the potential danger that a fugitive's release might pose in a
     foreign location where the crime was committed.
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 11 of 19




 1   within the discretion ofthe court, mindful of the strong presumption against bail and the future
 2   reciprocity of other countries being at stake.

 3           Need to consult with counsel or participate in pending litigation

 4           The majority of courts have soundly rejected the need to consult with counsel and participate in
 5   pending litigation as a sufficient special circumstance to justify bail. See, e.g., In the Matter of
 6   Extradition ofSmyth, 976 F.2d 1535 (9th Cir. 1992)("The need to consult with counsel, gather evidence
 7   and confer with witnesses, although important, is not extraordinary; all incarcerated defendants need to
 8   do these things"); Accord Russell, 805 F.2d at 1217. There is nothing extraordinary or "special" about
 9   the need to consult with counsel or participate in litigation. Further, if these factors were recognized as
10   special circumstances, every person facing extradition would qualify for release pending extradition
11   proceedings; this would be a direct contradiction of the strong presumption against bail established by
12   the Supreme Court in Wright. 190 U.S. at 62.

13           Even the limited decisions granting bail to a fligitive based on these considerations have involved

14   unique and distinguishable facts. See, e.g., Mitchell, 171 F. at 290(granting limited release so that

15   fugitive could defend himself in ongoing litigation upon which his entire fortune depended); In re
16   Extradition ofBowey, 147 F. Supp. 2d 1365, 1368 (N.D. Ga. 2001)(bail granted to allow fugitive to

17   participate in divorce proceedings that directly affected the extradition case.) As explained by the court

18   in United States v. Hills, 765 F. Supp. 381, 386(E.D. Mich. 1991),"it is only if the court is convinced
19   that the defendant's personal participation in the conduct ofthe civil litigation is absolutely and
20   immediately necessary that it is deemed a sufficient 'special circumstance' to warrant release on bond."
21           Complexity ofthe pending litigation

22           The complexity of the pending litigation is likewise not an exceptional or special circumstance
23   justifying bail. In Russell, 805 F.2d at 1217, the Fifth Circuit rejected the fugitive's argument that the
24   complexity of pending extradition proceedings and the foreign criminal trial justified bail. Courts have

25   adopted this position in rejecting similar claims. See, e.g.. United States v. Kin Hong,83 F.3d 523 (1st
26   Cir. 1996)(lengthy history of case not cited here); United States v. Tang Yee-Chun, 657 F. Supp. 1270,
27   1271-72(S.D.N.Y. 1987); Hababou v. Albright, 82 F. Supp.2d 347, 352(D.N.J. 2000).

28   ///
             Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 12 of 19




 1           Health issues and health concerns while incarcerated

 2           Courts have declined to find discomfort, the need for a special diet, or other related health

 3   concerns associated with incarceration a special circumstance, particularly if the issue is one that can be

 4   controlled while incarcerated. See In re Klein, 46 F.2d 85 (S.D. N.Y. 1930)(discomfort with
 5   confinement not a special circumstance); Rouvier, 839 F. Supp. at 541 n.9 (potentially serious heart
 6   condition that could be controlled with daily drug while in jail was not a special circumstance); Nacif-
 7   Borge, 829 F. Supp. at 1216-17(need for specialized diet and exercise not special circumstance because

 8   no proof that incarceration raised serious deterioration of health); Extradition ofHamilton-Byrne, 831 F.

 9   Supp. 287, 290-291 (S.D. N.Y. 1993)(serious health problems that can be dealt with in custody do not

10   constitute special circumstances). As the Court in Hamilton-Byrne noted,"[wjere health problems a

11   basis for release, both actual and feigned illnesses could rapidly empty custodial facilities." Id.

12          While some courts have recognized a serious health condition as a special circumstance, these

13   courts have limited its application to conditions that can only be treated while on bail or to cases

14   involving a serious deterioration in health while incarcerated. See Hamilton-Byrne, 831 F. Supp. at 290
15   ("Special circumstances might... be found if health emergency could be established which could only be

16   treated while a detainee was on bail," but ultimately finding no evidence that condition was unique or

17   could not be treated in jail); Salerno, 878 F.2d at 318 (serious health deterioration while incarcerated

18   may be a special circumstance); United States v. Taitz, 130 F.R.D. 442, 446(S.D. Cal. 1990)(allergic

19   reaction to sweeteners used in jail food and to soap used in jail laundry recognized as special

20   circumstance, in conjunction with other special circumstances.)

21          As a general rule, to avoid incarceration, a criminal defendant "must show that no

22   constitutionally acceptable treatment can be provided while he is incarcerated." Rouvier, 839 F. Supp.

23   at 542, United States v. Kidder, 869 F.2d 1328, 1330-1331 (9"^ Cir. 1989); Nacif-Borge, 829 F. Supp. at
24   1217. In Estelle v. Gamble,the Supreme Court held that "deliberate indifference to [a prisoner's]

25   serious medical needs" violates the Eighth Amendment's ban against cruel and unusual punishment.

26   429 U.S. 97, 104 (1976), rehg denied 429 U.S. 1066 (1977), cert, denied, 434 U.S. 974 (1977).

27          United States citizenship or pendencv of naturalization

28          Courts have found no special circumstances for fugitives who are U.S. citizens or are in the

                                                          7
             Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 13 of 19




 1   process of naturalization. See Matter ofthe Extradition ofGarcia, 615 F. Supp. 2d 162, 173 (S.D.N.Y.
 2   2009)("Garcia is not entitled to special consideration based on his status as a United States citizen.

 3   Citizens and non-citizens alike must demonstrate special circumstances to overcome the presumption
 4   against bail, [citations omitted.]" In re Extradition ofOrozco, 268 F. Supp. 2d 1115, 1117(D. Ariz.
 5   2003)(the absence of defendant being a flight risk, defendant's desire to take a dental board

 6   examination, that defendant may have naturalization proceedings pending, and that the criminal charge

 7   in Mexico is a bailable offense, do not individually or collectively constitute special circumstances

 8   warranting defendant's release from custody.)

 9          Political or professional status

10          Likewise, a political or professional status does not create a special circumstance. See Borodin v.

11   Ashcroft, 136 F. Supp. 2d 125, 131 (E.D. N.Y. 2001)(standing as member of Russian-Belarus Union is

12   not a special circumstance); In re Extradition ofHeilbronn, 773 F. Supp. 1576, 1581-82(W.D. Mich.

13   1991)("mere fact that a respondent is a doctor - even a highly trained one - caimot be a 'special

14   circumstance' within the meaning of Wright, unless we are prepared to say that the normal rules of

15   extradition are not going to apply to doctors by virtue of who they are").

16          Availability of electronic monitoring

17          Similarly, the availability of electronic monitoring is not a special circumstance. See Matter of

18   Extradition ofRovelli, 977 F. Supp. 566, 569(D. Conn. 1997); Hills, 765 F. Supp. at 389.

19          Fugitive's character, past conduct, and ties to community

20          A fugitive's character, including past conduct, lack of a prior criminal record, and ties to the

21   community, should not be considered a special circumstance. Instead, and as most district courts have

22   recognized, a defendant's character is more appropriately considered when conducting the independent

23   flight risk analysis. In Nacif-Borge, the court explained that "[mjore often, the character and

24   background of a person subject to extradition are considered in regard to risk offlight and danger to the

25   community rather than as a special circumstance." 829 F. Supp. at 1220. See also Matter ofExtradition

26   ofSidali, 868 F. Supp. 656(D. N.J. 1994)(rejecting "extraordinary character" based on employment,

27   family ties, no prior record, and community respect as a special circumstance); In re Extradition of

28   Valles, 36 F. Supp. 2d 1228, 1231 (S.D. Cal. 1998)(fugitive's past conduct and community ties used to

                                                          8
             Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 14 of 19




 1   assess flight risk.)

 2           Although some courts have included character, past conduct, and ties to the community in their
 3   assessment of special circumstances, these decisions are generally distinguishable on their facts and rely
 4   on the presence of other circumstances. See, e.g., Taitz, 130 F.R.D. at 445-46 (acknowledging character
 5   as a special circumstance in addition to religious needs, likelihood of delay, health risks, and availability
 6   of bail in foreign country).

 7          Delay between the commission ofthe crime and the submission ofthe formal extradition request

 8          The delay between the commission of the crime and the submission ofthe formal extradition

 9   request is not a special circumstance. See, e.g.. Matter ofExtradition ofDrumm, 150 F. Supp.3d 92, 98-

10   99(D. Mass. 2015)(seven-year delay in seeking extradition not a special circumstance warranting bail);

11   In re Johnson, 2012 WL 3929811, at *4-5(W.D. Pa. 2012)("Similarly, the fact that there has been a

12   long delay between the commission ofthe crime and the Formal Request for Extradition does not

13   constitute a 'special circumstance,' but is a factor to be considered with the nature ofthe underlying

14   crime, the risk of flight, and the interests ofthe countries in extradition to determine the propriety of

15   continued detention.")(Mexican arrest warrant issued in 2003 and extradition bail hearing conducted in

16   2012); United States v. De Lorea, 2006 WL 1518981, at *3-4(N.D. Ind. 2006)(10 to 12 year delay by

17   Mexico in seeking extradition not a special circumstance justifying release even though the fugitive was

18   a family man who was employed, had lived a stable life in the United States, and had no'prior criminal

19   history.)

20          Ordinary delay or delay occasioned by the fugitive in the course of extradition proceedings

21          Delays during the course of extradition proceedings do not qualify as special circumstances. An

22   extradition proceeding is not a criminal case, and hence a fugitive has no Sixth Amendment right to a

23   speedy trial. See Martin, 993 F.2d at 829; Sabatier v. Dabrowski, 586 F.2d 866, 869 (1st Cir. 1978);

24   Jhirad, 536 F.2d at 485 n. 9.

25          Courts considering whether delays, either actual or projected, can be a qualifying "special

26   circumstance" have issued such a wide and disparate range of answers that delay cannot be uniformly

27   claimed as a special circumstance. A number of courts have found no special circumstance allowing for

28   bail to exist in cases where the delay has ranged from five months to over a year. See, e.g., Heilbronn,
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 15 of 19




 1   773 F. Supp. 1576 (rejecting fugitive's bail claim that five-month delay, lack of flight risk, and potential
 2   public benefit upon release based on status as a doctor were special circumstances); Hababou, 82 F.
 3   Supp. 2d 347(delay of over one year for trial on domestic charges not a special circumstance).

 4           While courts have not always been consistent when considering delays, based at least in part on
 5   the different factual situations involved in each case, there are some clear guidelines that can be drawn

 6   from these decisions. First, like all special circumstances, the delay itself must be unusual and

 7   extraordinary. See Salerno, 878 F.2d at 318 (lack of unusual delay considered in rejecting bail claim);

 8   Kin-Hong, 83 F.3d at 524 (recognizing delay as possible special circumstance, but finding no showing

 9   of unusual delay); Klein, 46 F.2d 85 (delay must be abnormal or unreasonable to constitute a special

10   circumstance).

11           Additionally, a delay is not a special circumstance when it is caused by or attributed to the

12   fugitive. Heilbronn, 773 F. Supp. at 1581 (the court is unsympathetic to a defendant who himself

13   requested several delays); Kin Hong, 83 F.3d at 525 (rejecting bail claim where "[t]o the extent that

14   there has been some delay,[the fugitive] himself is partly responsible"); United States ex rel.

15   McNamara v. Henkel,46 F.2d 84(S.D. N.Y. 1912)(delay justifies bail "only where the hearing date

16   comes and the complainant is not ready to proceed").

17           Substantial likelihood of success against extradition or against requesting countrv's charges

18          Some courts have incorrectly held that the probability of a fugitive's success against extradition

19   or against the foreign charges underlying the extradition requests qualify as a special circumstance. See,

20   e.g., Bowey, 147 F. Supp. 2d at 1368 (bail granted based on likelihood of success against criminal

21   charges in France, need for participation in directly-related divorce proceeding, and absence of flight
22   risk). These decisions misconstrue the scope of a bail hearing and the court's limited role in the

23   extradition process.

24          First, any assessment of extraditability is a substantive question that is to be decided at the

25   extradition hearing itself and is not relevant to a fugitive's bail application. Sidali, 868 F. Supp. at 658-

26   59(probability of success against extradition "relate[s] to whether [the fugitive] should be extradited not

27   whether he should be released on bail). Further, the court's role at an extradition hearing is limited to

28   making a determination of the sufficiency ofthe extradition request and the existence of probable cause.

                                                          10
                Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 16 of 19




 1   Considerations of whether the fugitive will ultimately prevail against the charges following extradition
 2   is beyond the scope ofthe extradition proceedings. See Charlton v. Kelly, 229 U.S. 447,462(1913);
 3   Collins V. Loisel, 259 U.S. 309, 316-317(1922); Hooker v. Klein, 573 F.2d 1360, 1368 (9th Cir. 1978),
 4   cert, denied, 439 U.S. 932(1978); DeSilva v. DiLeonardi, 125 F.3d 1110, 1112(7th Cir. 1997), cert,
 5   denied, 525 U.S. 810 (1998).

 6             Still, courts that have considered this issue when applying the special circumstances test have

 7   required the fugitive to establish a "high probability" of success to warrant bail. E.g., Nacif-Borge, 829
 8   F. Supp. at 1216(no "high" probability ofsuccess); Kin Hong, 83 F.3d at 524-25 (record did not

 9   establish probability of success one way or the other); Mainero, 950 F. Supp. 290,294-95 (S.D. Cal.

10   1996)(bail denied where no likelihood of prevailing at extradition hearing.) Even in Salerno, 878 F.2d

11   at 318, the leading case citing probability of success as a possible special circumstance, the court

12   ultimately declined the fugitive's claim for failure to demonstrate the likelihood of success. See also

13   Kin Hong, 83 F.3d at 524 (burden not met), Rouvier, 839 F. Supp. 537(same). The limited purpose of

14   the bail proceeding, the limited scope ofthe court's inquiry at the extradition proceeding, and the high

15   burden that the fugitive needs to establish all weigh heavily against the granting of bail.

16             Availabilitv of bail in the requesting countrv

17             The availability of bail for the charged offense in the requesting country is not a special

18   circumstance justifying bail. In fact, the bail practiees ofthe requesting country are entirely irrelevant.

19   By statute, 18 U.S.C. §§3184 et. seq., and through its mandatory treaty obligations, the United States is

20   obligated to deliver fugitives to the requesting country. As a result, a court's role is limited to

21   determining the sufficiency of the extradition request and the existence of probable cause. Charlton,

22   229 U.S. at 462; Collins, 259 U.S. at 316-317; Hooker, 573 F.2d at 1368; DeSiha, 125 F.3d at 1112. If

23   the availability of bail in the foreign country were a special circumstance justifying bail in the United

24   States:


25                    [Cjourts(would be forced)to make "searching reviews offoreign law to determine
                      whether bail is appropriate for a given defendant in a given country for a given offense...
26                    That would be an undesirable practice: it might well be unworkable, and, if applied
                      widely, it could eviscerate, at least with respect to requesting countries whose domestic
27                    practice, like our own, strongly favors bail, the doctrine set by the Supreme Court that
                      bail is the exception, not the rule, in international extradition cases.
28
                      Finally, we note that an extradition treaty between sovereign nations is essentially a
                                                            11
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 17 of 19




 1                   contract, and the concern in an international extradition case is not to mirror the internal
                     hail practices ofthe requesting country, but, rather, to deliver the extraditee to that
 2                   country if the conditions precedent to extradition, as set forth in the treaty, are satisfied.
                     To say that the extraditee would have been granted bail in the requesting country, had he
 3                   been arrested there, or that he will be granted bail once returned there, thus misses the
                     point.
 4

 5   In re Extradition ofSiegmund, 887 F. Supp. 1383, 1386-87(D. Nev. 1995)(internal citations and quotes

 6   omitted).

 7           Based on this reasoning, courts have rejected claims that bail availability in the foreign country

 8   bears on the determination of whether special circumstances exist. See Rouvier, 839 F. Supp. at 540

 9   (bail availability is not a special circumstance); Sutton, 898 F. Supp. at 695 (same); Orozco, 268 F.

10   Supp. 2d at 1117.

11   II.     THE FUGITIVE POSES A RISK OF FLIGHT AND HAS FAILED TO ESTABLISH
             SPECIAL CIRCUMSTANCES
12
             The fugitive in this case has not met his burden, and the Court should deny his request for bail.
13
     "[A] fugitive charged with crimes in another country is by definition in flight or is deliberately absent
14
     from that jurisdiction, and the fact that the fugitive has evaded prosecution in [another] country is
15
     indicative of his risk offlight were he to be released on bond here." Matter ofExtradition ofNoeller,
16
     No. 17-CR-664, 2017 WL 6462358, at *3(N.D. 111. Dec. 19, 2017), citing Jhirad, 536 F.2d at 483 and
17
     United States v. Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985).
18
             Here, Kollmar cannot meet his burden to establish that he is not a flight risk:
19
            • First, Kollmar, a 67-year-old man, is wanted by Canada on charges of indecent assault and
20            rape of a child while serving as her spiritual advisor over a multi-year period. According to
              information provided by the government of Canada, convictions on those offenses carry the
21            possibility of a lengthy term of confinement. The combination of his age and the substantial
                 amount oftime he faces if convicted "naturally bears upon and increases the risk offlight."
22
                 United States v. Madoff 316 Fed. App'x 58, 59(2nd Cir. 2009).
23
            • Second, Kollmar left Canada after the victim reported his long-term sexual assaults to her'
24            parents, and after they, in turn, told other officials belonging to the religious group.

25          • Third, Kollmar currently identifies his residence as in the Netherlands and uses an
                 Amsterdam phone number on his professional website. He was arrested pursuant to the
26
                 extradition warrant in this case at the San Francisco airport where he had a ticketed return
27               flight to the Netherlands. See Matter ofExtradition ofRicardo Alberto Martinelli Berrocal,
                 263 F. Supp. 3d 1280, 1304-05 (S.D. Fla. 2017)("Courts have held that significant contacts
28


                                                           12
              Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 18 of 19




 1               with foreign countries are an important factor in determining one's risk offlight.")
                (collecting cases in the criminal and extradition contexts).
 2
             Because Kollmar carmot demonstrate his lack of flight risk, the court need go no further in order
 3
     to deny his application for bail. Kollmar has been unable to meet this necessary independent basis to
 4
     obtain bail, and the court therefore need not even consider any arguments regarding special
 5
     circumstances.
 6
             However, were the Court satisfied that Kollmar is not a flight risk and poses no danger to the
 7
     community here or abroad, Kollmar cannot demonstrate to the court that special circumstances exist that
 8
     would justify bail in this case. Kollmar has a heavy burden to meet in proving the exceptional
 9
     circumstances that would vitiate the strong presumption against bail. Allowance of bail in any amount
10
     would not guarantee Kollmar' presence in court and would invite the possibility of embarrassing the
11
     United States in the conduct of its foreign affairs. While forfeiture of bail in domestic criminal cases is
12
     designed, at least in part, to compensate the court that is seeking the accused's presence for trial,
13
     forfeiture of bail in international extradition cases due to the failure of the fugitive to appear would leave
14
     the requesting country, here Canada, without either remedy or compensation.
15
            Should, however, the court be inclined to grant bail in this case, counsel for the government
16
     respectfully requests that the court submit special written findings as to those specific matters that are
17
     found to constitute special circumstances. Further, in order to protect the ability ofthe United States to
18
     meet its treaty obligations to Canada, counsel requests that the court notify the parties a reasonable
19
     period oftime in advance of any contemplated release order so that the United States can consider the
20
     matter of whether, under the circumstances, to seek a stay pending possible appeal on the bail issue.
21
     III.   CONCLUSION
22
            In sum, Kollmar is a flight risk because ofthe seriousness ofthe pending criminal charges in
23
     Canada, his departure from Canada after sexually assaulting the victim, and his significant contacts with
24
     third countries. Moreover, he has not demonstrated that special circumstances exist that would justify
25
     bond in his case. Kollmar's release on bail would have negative reciprocal implications for U.S. foreign
26
     policy in cases where the United States seeks extradition offugitives from Canada. Based on the
27

28


                                                          13
             Case 4:19-mj-70677-MAG Document 4 Filed 05/06/19 Page 19 of 19




 1   foregoing, the United States requests that the Court deny Kollmar's anticipated request for bail.
 2
     Dated: May 6, 2019                                   Respectfully submitted,
 3
                                                          DAVID L. A>©eRSON
 4                                                        United

 5
                                                                   iEN C. BESSETTE
 6                                                        Assistant United States Attorney
                                                          Northern District of California
 7


 8


 9

10

11

12

13

14


15

16

17

18

19

20


21

22

23


24


25

26


27

28


                                                        14
